Appellant was charged by complaint in the corporation court of Austin with violating a city ordinance. He was convicted, and on appeal to the county court he was again adjudged guilty and his fine assessed at $150.00.
The record is before us without bills of exception or statement of facts. We find in the record a motion to quash the complaint. This motion attacks the sufficiency of the complaint on the ground that the ordinance under which appellant was convicted is unconstitutional. The ordinance was not introduced in evidence. Courts do not take judicial knowledge of the ordinances of municipal corporations. Hence we are unable to pass on the question attempted to be raised. Terretto v. State,215 S.W. 329; White v. State, 198 S.W. 964; Karchmer v. State,134 S.W. 700; Wilson v. State, 16 Tex. Cr. App. 501; Austin v. Walton, 5 S.W. 70.
No question being presented for review, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent. *Page 352